DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.  Claims 1, 10, 16 and 20 are amended.

Examiner’s Comment
Applicant’s Attorney called on 08/18/2022 to notify Examiner that an amendment had been filed.  No merit of the claims or Prior Art were discussed.  See attached interview summary.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered.
The amendments to Claims 1, 10, 16 introduce a 112a written description rejection.  Please see the 112 rejection section below for details.
Applicant argues (pp  7-8) that the amendment to Claim 1 “determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server;” is not taught by the prior art of record.   In response to the argument, Examiner respectfully agrees.  The amendment changes the scope of the invention by further defining the current time.  An updated search was conducted and a new art, US Patent 8,767,593 (Allen), was found to read on this limitation.
Applicant argues (pp  8) that the amendment to Claim 10 “determining that a current time is later than the second time, the current time being when the receiving, from the messaging server, of the meeting update information occurred; responsive to the determining that the current time is later than the second time, identifying the meeting update information causing the meeting to be a real-time meeting;  … and responsive to the identifying the meeting as a real-time meeting, sending an alert regarding the meeting update information to the currently available device associated with the second user” is not taught by the prior art of record.  In response to the argument, Examiner respectfully agrees.  The amendment changes the scope of the invention by further defining the current time, defining the meeting as a real-time meeting, and based on the meeting being real-time, sending an alert.  An updated search was conducted and no art was discovered to teach or suggest in conjunction, the limitations of Claim 10.  
Applicant argues (pp  9) that the amendment to Claim 16 “determining that a current time is later than the second time, the current time being when the receiving, from the messaging server, of the meeting update information occurred; …  sending an alert regarding the meeting update information to the currently available device associated with the second user, wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting; determining whether the first or second prompt has been selected at the currently available device; and responsive to a selection of the first prompt at the currently available device, automatically establishing communication between the currently available device and other devices participating in the meeting via a web-browser session based on a Uniform Resource Identifier specified in the meeting update information” is not taught by the prior art of record.  In response to the argument, Examiner respectfully agrees.  The amendment changes the scope of the invention by further defining the current time, the accepting/declining of the invitation, and automatically connecting the users’ device upon acceptance.  An updated search was conducted and no art was discovered to teach or suggest in conjunction, the limitations of Claim 16.
The amendment to claims 10, 16 overcome the previous DP rejections for claims 10, 16 and dependents.  Therefore, the DP rejection for claims 10-20 is withdrawn.
Please see the 103 rejection of Claims 1-6:  US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US Patent 8,767,593 (Allen).
	Claims 7, 9 further in view of US PGPub 2009/0013045 (Maes)
Claim 8 further in view of US Patent 8,638,923 (Zhang)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 of U.S. Patent 11,023,862 in view of US PGPub 2012/0311045 (Sylvain) further in view of US Patent 8,767,593 (Allen).

Regarding Claims 1-9:
As seen below in the comparison table, U.S. Patent 11,023,862 teaches on all the claims of the Instant Application 17/239,825 except for "at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user" and “determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server.
U.S. Patent 11,023,862 does not teach at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user.
Sylvain teaches receiving, at a platform server (Fig 1, NSN) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user (call originating from 343-3391} to a second user (subscriber recipient); ([0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400} that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402} to determine whether the notification is to be delivered to the intended recipient's user devices (user device 1 and user device 2). The message is directed to a recipient which has 2 devices. [0034] call server 104 sends, to NSN 102, a notification (message 700} that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702} to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made, to modify U.S. Patent 11,023,862 per the teachings of Sylvain to include at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user. It would have been advantageous to include these details, as it would allow the modified system to utilize popular and widely accepted protocols (regardless of recipient's device type) and provide information derived from SMS messages.
U.S. Patent 11,023,862 (as modified by Sylvain) does not teach determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server.
Allen teaches determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server;  (The ACMCE 38 receives the start time from the user and uses that information or data to determine, based upon the start time, whether or not the conference is ad hoc (i.e., meet now) or a conference that is scheduled for the future, Col 80 ln 51-54).
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 11,023,862 (as modified by Sylvain) by modifying U.S. Patent 11,023,862 per Allen to include determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server.  It would have been advantageous as discussed above, as it would allow the combined system to determine if the meeting start time has passed (meet now) and provide immediate notifications to the end-users’ devices to join the meeting.

17/239,825 instant application
US Patent 11,023,862 (CON)
1. A method comprising:
receiving, at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time;



determining that a current time is later than the second time,

the current time being when the platform server received the meeting update information from the messaging server;

accessing, at the platform server, user device activity data associated with the second user;






identifying, at the platform server, based on the user device activity data, a currently available device associated with the second user;











and sending an alert regarding the meeting
update information from the platform server to the currently available device associated with the second user.
1. A method comprising:
receiving, at a messaging server from a first device associated with a first user, an update message to change a meeting from a first time to a second time, the update message directed to a second user;


and without receipt of a response to the update message from a device associated with the second user and in response to a threshold determination that a current time is less than a particular threshold time from the second time:





accessing, at the messaging server, user device activity data associated with the second user;

confirming, at the messaging server, based on the user device activity data, an availability of the second user;



identifying, at the messaging server, based on the user device activity data, a currently available device associated with the second user;

selecting, at the messaging server, a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user;

and sending an alert regarding the meeting
from the messaging server to each device of the set of devices;

wherein the threshold determination is a selection by the messaging server between sending the alert when the current time is less than the particular threshold time from the second time or waiting to receive the response when the current time is more than the particular threshold time from the second time, and further comprising updating an electronic calendar of the second user based on the update message.
2. The method of claim 1, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a
combination thereof.
2. The method of claim 1, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a
combination thereof.
3. The method of claim 1, further comprising sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.
3. The method of claim 1, further comprising sending a message to devices of meeting participants joined to the meeting based on a received response to the alert, the received response indicating rejection of the meeting,
wherein the message indicates that the second user declined the meeting.
4. The method of claim 1,
further comprising selecting a set of devices associated with the second user based on a user profile for the second user, 


wherein the set of devices comprises the currently available device.
Claim 1.
selecting, at the messaging server, a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, 
wherein the set of devices includes the currently available device associated with the second user;
5. The method of claim 4, wherein the selecting the set of devices associated with the second user is based on scheduled activities
included in an electronic calendar of the second user.
5. The method of claim 1, wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user.
6. The method of claim 4, wherein the set of devices includes a media device located at a residence of the second user, a computer
located at the residence, a personal mobile
communication device, a work computer, a work mobile communication device, or
combinations thereof.
6. The method of claim 1, wherein the set of devices includes a media device located at a residence of the second user, a computer
located at the residence, a personal mobile
communication device, a work computer, a work mobile communication device, or
combinations thereof.
7. The method of claim 1, wherein the alert sent to the currently available device includes an option to join the meeting.
7. The method of claim 1, wherein the alert sent to a first particular device of the set of devices includes an option to join the
meeting.
8. The method of claim 1, further comprising rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.
8. The method of claim 1, further comprising rescinding the alert to a first particular device of the set of devices responsive to receipt of user input associated with the alert sent to a second particular device of the set of devices.
9. The method of claim 1, wherein the alert includes a uniform resource locator to join the meeting.
9. The method of claim 1, wherein the alert includes a uniform resource locator to join the meeting.


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent 10,074,078 in view of US PGPub 2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant) more in view of US Patent 8,767,593 (Allen).

Regarding Claims 1, 4
U.S. Patent 10,074,078 teaches all of the limitations of Claims 1, 4 (see comparison table below) in the instant application except for "at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user", "the meeting update information including a request to change a meeting from a first time to a second time" and “determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server”.
U.S. Patent 10,074,078 does not teach at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user.
Sylvain teaches receiving, at a platform server (Fig 1, NSN) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user (call originating from 343-3391} to a second user (subscriber recipient). ([0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400} that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402} to determine whether the notification is to be delivered to the intended recipient's user devices (user device 1 and user device 2). The message is directed to a recipient which has 2 devices. [0034] call server 104 sends, to NSN 102, a notification (message 700} that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702} to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made, to modify U.S. Patent 10,074,078 per the teachings of Sylvain to include at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user. It would have been advantageous to include these details, as it would allow the modified system to utilize popular and widely accepted protocols (regardless of recipient's device type) and provide information derived from SMS messages.
U.S. Patent 10,074,078 (as modified by Sylvain) does not teach the meeting update information including a request to change a meeting from a first time to a second time.
Olliphant teaches receiving, at a platform server (appointment server system), meeting update information, the meeting update information including a request to change a meeting from a first time to a second time (propose a new time); ([0091] Users A and B have accepted an appointment when User C proposes a new time for the appointment, and the appointment server system changes the appointment to a new time and sends out a revised invitation indicating the new time. In this example, Users A and B have not confirmed that they can attend at the new time, and so their responses are reset to "no reply." [0093] In some embodiments, the reply received from the participant indicates (472) a rejection of the first proposed appointment. In some embodiments, the appointment server system marks (474) the rejecting participant as unavailable for the appointment time. For example if User A rejects (e.g., declines) an appointment at 12:30 pm on Apr. 15, 2009, it is likely that User A has a conflicting obligation and thus the appointment server system will avoid attempting to schedule any further appointments for that time by marking the participant as unavailable at that time. In some embodiments, a cancellation message is sent to the participant who rejected the appointment in addition to marking the participant as unavailable for that time) 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Sylvain) by modifying Sylvain per Olliphant to include that the meeting update information includes a request to change a meeting from a first time to a second time. It would have been advantageous as discussed above, as it would allow the modified system to adjust the scheduled meeting time(s) and provide timely notifications to the end-users regarding the schedule change.
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) does not teach determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server.
Allen teaches determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server;  (The ACMCE 38 receives the start time from the user and uses that information or data to determine, based upon the start time, whether or not the conference is ad hoc (i.e., meet now) or a conference that is scheduled for the future, Col 80 ln 51-54).
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) by modifying U.S. Patent 10,074,078 per Allen to include determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server.  It would have been advantageous as discussed above, as it would allow the combined system to determine if the meeting start time has passed (meet now) and provide immediate notifications to the end-users to join the meeting.

Regarding Claim 2: 
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) teaches the invention of Claim 1 of the instant application (see table below).
U.S. Patent 10,074,078 (as modified by Olliphant & Allen) does not teach wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.
Sylvain teaches wherein the meeting comprises a voice call (call/voice messages), a video conference (video/media messages), a chat session (text messages) or a combination thereof ([0015] NSN 102 may receive an inbound call from a call server 104, NSN 102 may receive a notification from voice mail server 110 indicating that a message is waiting in voice mail, NSN 102 may receive a notification indicating the number of messages that are stored at the voice/video mail server (not shown), and/or NSN 102 may receive a notification indicating the source of the voice/video messages. NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages. NSN 102 may be further configured to receive instant messages from one or more proprietary sources ( e.g., Yahoo) or standardized sources, such as a source that uses XMPP, SIP, IMS, and/or RCS protocols. [0034] call server 104 sends, to NSN 102, a notification (message 700} that indicates that a call originating from 343-3391 has been received).
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Olliphant & Allen) by modifying U.S. Patent 10,074,078 per Sylvain to include wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof. It would have been advantageous to include these details, as it would allow the modified system to utilize popular meeting types, allowing users to connect from many different types of devices.

Regarding Claim 3:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) teaches on Claim 1 of the instant application (see table below).
U.S. Patent 10,074,078 (as modified by Sylvain & Allen) does not teach sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.
Olliphant teaches further comprising sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting. ([0095] In some embodiments when sufficient (476) rejections (e.g., declines) have been received from a predefined threshold of the participants, the appointment server system sends an electronic message to a plurality of the participants including a cancellation of the first proposed appointment. In Some embodiments the plurality of participants includes all participants for the appointment. In some embodiments, the plurality of participants includes only the participants for the appointment who have accepted the appointment. In some embodiments the plurality of participants includes all of the participants for the appointment who have not rejected the appointment)
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Allen) with Olliphant is the same as for Claim 3 in the 103 rejection below.

Regarding Claim 5:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) teaches the invention of Claim 1 of the instant application (see table below).
U.S. Patent 10,074,078 (as modified by Olliphant & Allen) does not teach wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user.
Sylvain teaches wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices. [0017] User Device Preferences).
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Olliphant & Allen) by modifying U.S. Patent 10,074,078 per Sylvain to include wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user. It would have been advantageous to include these details, as it would allow the modified system to provide the ability to modify the time of the meeting, update the user(s) calendars and accurately notify users in a timely manner based on the user's scheduled activities.

Regarding Claim 6:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) teaches the invention of Claim 1 of the instant application (see table below).
U.S. Patent 10,074,078 (as modified by Olliphant & Allen) does not teach wherein the set of devices includes a media device located at a residence of the second user, a computer located at the residence, a personal mobile communication device, a work computer, a work mobile communication device, or combinations thereof.
Sylvain teaches wherein the set of devices includes a media device located at a residence of the second user (television 128}, a computer located at the residence (personal computer (PC} 122}, a personal mobile communication device (mobile phone 126, personal digital assistant (PDA) 130}, a work computer (personal computer (PC} 122}, a work mobile communication device (mobile phone 126}, or combinations thereof ([0016] the user devices may include a personal computer (PC} 122, a tablet PC 124, a mobile phone 126, a television 128, and a personal digital assistant (PDA) 130. Although FIG. 1 only depicts six user devices associated with a single subscriber, any number (i.e., additional or fewer) of user devices may be connected to NSN 102).
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Olliphant & Allen) by modifying U.S. Patent 10,074,078 per Sylvain to include wherein the set of devices includes a media device located at a residence of the second user, a computer located at the residence, a personal mobile communication device, a work computer, a work mobile communication device, or combinations thereof. It would have been advantageous to include these details, as it would allow the modified system to including many device types, allowing users to connect via many different types of devices.

Claims 7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,074,078 in view of US PGPub 2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant) more in view of US Patent 8,767,593 (Allen) even more in view of US PGPub 2009/0013045 Maes.

Regarding Claim 7:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) teaches on the invention of Claim 1 of the instant application (see table below).
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) does not teach wherein the alert sent to the currently available device includes an option to join the meeting.
Maes teaches wherein the alert sent to the currently available device includes an option to join the meeting ([0068] The reminder may be sent by and/or received by an application or operating system of the client device, server, peer device, and/or third party. The reminder message may display a link or button that may cause the client device to automatically connect to the meeting when selected, such as when a user manually clicks on the button).
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) with Maes is the same as for Claim 7 in the 103 rejection below.

Regarding Claim 9:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) teaches on the invention of Claim 1 of the instant application (see table below).
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) does not teach wherein the alert includes a uniform resource locator to join the meeting.
Maes teaches wherein the alert includes a uniform resource locator to join the meeting ([0040] In one embodiment, communicator 104 may not be able to send a message with current slide 208 to client device 204. In this embodiment, a message with a link, such as a uniform resource locator (URL), may be sent to client device 204. [0060] Where the invitation to participate is sent before the meeting, a reminder mechanism is implemented, such as to trigger the next steps required. Invitations may be sent through email, SMS, MMS, voicemail, voice calls, fax messages, SIP/SIMPLE, etc. The invitations may describe the meeting details, such as one or more destination nodes to be invited to join the meeting. The destination nodes may be identified by an address, such as a uniform resource identifier (URI), a phone number. [0064] Fig 4, in step 412, if it is time to notify a user of a meeting, a message about the meeting is sent, whereby the message enables or causes the client device to connect to the meeting).
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) with Maes is the same as for Claim 9 in the 103 rejection below.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,074,078 in view of US PGPub 2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant) more in view of US Patent 8,767,593 (Allen) even more in view of US Patent 8,638,923 Zhang.

Regarding Claim 8:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) teaches on the invention of Claim 1 of the instant application (see table below).
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) does not teach rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.
Zhang teaches rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device (Next, CSCF server 106 may send to called device 110 a cancel call alert 130. CSCF server 106 may send cancel call alert 130 in response to receiving reroute request 128. As an example, cancel call alert 130 may comprise one or more SIP messages such as a SIP CANCEL message and/or a SIP BYE message. After receiving cancel call alert 130, called device 110 may stop playing out a ringtone that began playing in response to called device 110 receiving call alert 120, Col 6 ln 4-12).
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Allen) with Zhang is the same as for Claim 8 in the 103 rejection below.

17/239,825 instant application
US Patent 10,074,078 (CON Parent)
1. A method comprising:
receiving, at a platform server from a messaging server,

meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time;

determining that a current time is later than the second time;


the current time being when the platform server received the meeting update information from the messaging server;








accessing, at the platform server, user device activity data associated with the second user;







identifying, at the platform server, based on the user device activity data, a currently available device associated with the second user;





and sending an alert regarding the meeting update information from the platform server to the currently available device associated with the second user.
1. A method comprising:
receiving, at a messaging server computing device,

a meeting request from a first device associated with a first user,




wherein the meeting request is directed to a second user, wherein the meeting request is associated with a meeting that has started or is about to start,



and wherein the meeting request specifies a device capability required for devices that are capable of participating in the meeting; and responsive to the meeting request and without receipt of a response to the meeting request:

identifying, based on device capability data stored at a memory accessible to the messaging server computing device, a set of devices associated with the second user, each device of the set of devices indicated in the device capability data as having the device capability required to participate in the meeting;

receiving, at the messaging server computing device, user activity data indicating use of a device of the set of devices;

selecting, at the messaging server computing device, a particular device of the set of devices based on the user activity data;

and sending an alert regarding the meeting
from the messaging server computing device to the particular device.
4. The method of claim 1,

further comprising selecting a set of devices associated with the second user based on a user profile for the second user, wherein the set of devices comprises the currently available device.
9. The computer-readable storage device of claim 6,
wherein selecting the particular device is based further on a user profile of the second user, and wherein the user profile includes meeting preferences of the second
user.



Claim Rejections - 35 USC § 112
112a:  Written Description
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server;”
Claim 10 recites “determining that a current time is later than the second time, the current time being when the receiving, from the messaging server, of the meeting update information occurred;  responsive to the determining that the current time is later than the second time, identifying the meeting update information causing the meeting to be a real-time meeting;”
Claim 16 recites “determining that a current time is later than the second time, the current time being when the receiving, from the messaging server, of the meeting update information occurred;”
	The specification is clear that the current time is when the message for the meeting time update is received by the server.  The specification is also clear that a scheduled time of the meeting (second time) is less than a threshold time from a current time (when message is received.  
As the limitation is recited, the message is received after the meeting start time (second time).  The specification does not show support for the limitation “determining that a current time is later than the second time” where the current time is defined as when the update message is received.  The examples in the specification (see [0013][0037] below) define the current time as earlier (not later) than the start time of the meeting.  Although a meet now meeting or real-time meeting may imply that the start time of the meeting has already passed when the server receives the message, the specification only states examples of where the start time of the meeting is 5 minutes away or less than a threshold of time away from the current time (time received).  
Therefore, Claims 1-20 are rejected under 112 first paragraph for written description.
Specification:
[0013] the platform server may determine that the message is a meeting request for a real-time (or near-real-time) meeting based on determining whether a scheduled time of the meeting is less than a threshold time from a current time (e.g., less than 5 minutes away). In response to determining that the meeting request is for a real-time (or a near-real-time) meeting, the platform server (or another server) may immediately (or as soon as possible) identify what device(s) can be used to contact the second user (e.g., the invitee).
[0036] a real-time/near-real-time meeting (also referred to herein as an "immediate" meeting or a "meet now" meeting) may be identified based on a message type. As another example, a real-time/near-real-time meeting may be identified based on a starting time of the scheduled meeting being less than a threshold from a current time (e.g., 5 minutes).
[0037] An example of operation at the system 100 of FIG. 1 in response to a real- time/near-real-time meeting request (also referred to herein as a request for an "immediate" meeting) may include the messaging module 102 receiving the message 164 at 11:00 AM for a meeting scheduled at 11:05 AM of the same day (or a header of the message 164 may include the keywords 'MEET NOW') and immediately (or as soon as possible) sending the data 166 associated with the meeting to the platform server 180.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US Patent 8,767,593 (Allen).

Regarding Claim 1:
Sylvain teaches A method comprising: receiving, at a platform server (Fig 1, NSN 102) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A, notification that a call has been received) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user to a second user;  ([0015] NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages.  [0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400) that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402) to determine whether the notification is to be delivered to the intended recipient's user devices, e.g., user device 1 and user device 2).  The message is directed to a recipient which has 2 devices.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702) to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)
determining that a current time is later than the second time (expiration of a time delay);  ([0024] NSN 102 may send a buffered notification to the subscriber upon 1) the expiration of a time delay as specified in filter criteria 212, 2) the change in user status ( e.g., presence status) specified in filter criteria 212, and 3) the change in user device status accessing, at the platform server, user device activity data associated with the second user;  ([0018] Filter criteria 212 may be accessed and processed in NSN 102 (message server). Filter criteria 212 may be based on factors such as user rules, user status, current device connectivity.  [0019] Calendar status may be included in filter criteria 212. Calendar status associated with a subscriber may indicate that the subscriber is busy, on vacation, unavailable, or free/available on a given hour or day)
identifying, at the platform server, based on the user device activity data, a currently available device (subscriber is connected) associated with the second user;   ([0019]-[0021]) Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices)
and sending an alert regarding the meeting update information (notification) from the platform server to the currently available device (user device 1 and user device 2) associated with the second user (subscriber/recipient).  ([0033] FIG. 6 also depicts NSN 102 subsequently receiving, from presence server 118, a user status notification (message 608) that indicates that the subscriber presence status is now available.  NSN 102 may then access and evaluate the filter criteria 212 and determine that a notification message associated with the buffered notification should now be forwarded to each of user device 1 and user device 2, block 610)
Sylvain teaches on sending notifications to subscribers regarding the expiration of a time delay ([0024]).  However, Sylvain is silent that the meeting update information includes a request to change a meeting from a first time to a second time.
Olliphant teaches, in the same field of endeavor, a system for automatically scheduling appointments includes receiving, at the appointment server system, appointment preference information from a client system associated with a user, wherein the appointment preference information includes contact details for one or more contacts of the user, Abstract.
Olliphant also teaches receiving, at a platform server (appointment server system), meeting update information, the meeting update information including a request to change a meeting from a first time to a second time (propose a new time);  ([0091] Users A and B have accepted an appointment when User C proposes a new time for the appointment, and the appointment server system changes the appointment to a new time and sends out a revised invitation indicating the new time. In this example, Users A and B have not confirmed that they can attend at the new time, and so their responses are reset to “no reply.”  [0093] In some embodiments, the reply received from the participant indicates (472) a rejection of the first proposed appointment. In some embodiments, the appointment server system marks (474) the rejecting participant as unavailable for the appointment time. For example if User A rejects (e.g., declines) an appointment at 12:30 pm on Apr. 15, 2009, it is likely that User A has a conflicting obligation and thus the appointment server system will avoid attempting to schedule any further appointments for that time by marking the participant as unavailable at that time. In some embodiments, a cancellation message is sent to the participant who rejected the appointment in addition to marking the participant as unavailable for that time)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain per Olliphant to include that the meeting update information includes a request to change a meeting from a first time to a second time.  It would have been advantageous as discussed above, as it would allow the modified system to adjust the scheduled meeting time(s) and provide timely notifications to the end-users regarding a schedule change.
Sylvain teaches on expiration of a time delay, [0024].  Olliphant teaches updating/changing a meeting time, [0091].  However, Sylvain (as modified by Olliphant) is silent on determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server.
Allen teaches, in the same field of endeavor,  a conferencing and data collaboration operation and management system, Abstract.
Allen also teaches determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server;  (The ACMCE 38 receives the start time from the user and uses that information or data to determine, based upon the start time, whether or not the conference is ad hoc (i.e., meet now) or a conference that is scheduled for the future, Col 80 ln 51-54).  A meet now meeting has a start time when the user sends the message.  The message is received by the server after the user sent the meet now request.  This shows that the current time (received time) is after the second time (meeting start time, meet now).
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant) by modifying Sylvain per Allen to include determining that a current time is later than the second time, the current time being when the platform server received the meeting update information from the messaging server.  It would have been advantageous as discussed above, as it would allow the combined system to determine if the meeting start time has passed (meet now) and provide immediate notifications to the end-users to join the meeting.

Regarding Claim 2:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 1 as described.
Sylvain teaches wherein the meeting comprises a voice call (call/voice messages), a video conference (video/media messages), a chat session (text messages) or a combination thereof.  ([0015] NSN 102 may receive an inbound call from a call server 104, NSN 102 may receive a notification from voice mail server 110 indicating that a message is waiting in voice mail, NSN 102 may receive a notification indicating the number of messages that are stored at the voice/video mail server (not shown), and/or NSN 102 may receive a notification indicating the source of the voice/video messages. NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages.  NSN 102 may be further configured to receive instant messages from one or more proprietary sources ( e.g., Yahoo) or standardized sources, such as a source that uses XMPP, SIP, IMS, and/or RCS protocols.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received)  

Regarding Claim 3:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 1 as described.
Sylvain teaches a notification message with options ([0023]).  However, Sylvain (as modified by Allen) is silent on sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.
Olliphant teaches further comprising sending an update message (ie. cancellation) to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.  ([0095] In some embodiments when sufficient (476) rejections (e.g., declines) have been received from a predefined threshold of the participants, the appointment server system sends an electronic message to a plurality of the participants including a cancellation of the first proposed appointment. In Some embodiments the plurality of participants includes all participants for the appointment. In some embodiments, the plurality of participants includes only the participants for the appointment who have accepted the appointment. In some embodiments the plurality of participants includes all of the participants for the appointment who have not rejected the appointment)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Allen) by modifying Sylvain per Olliphant to include sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.  It would have been advantageous as discussed above, as it would allow the combined system to provide the ability to update the meeting status, notify attendees and provide an accurate attendee assessment.

Regarding Claim 4:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 1 as described.
Sylvain teaches further comprising selecting a set of devices (user device 1 and user device 2) associated with the second user based on a user profile for the second user, wherein the set of devices comprises the currently available device (connected).  ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices.  [0017] User Device Preferences.  [0030] FIG. 4, NSN 102 accesses subscriber database 210 and determines that the notification should be delivered to each of user device 1 and user device 2)

Regarding Claim 5:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 4 as described.
Sylvain teaches wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar (calendar status) of the second user.  ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices.  [0017] User Device Preferences)   

Regarding Claim 6:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 4 as described.
Sylvain teaches wherein the set of devices includes a media device located at a residence of the second user (television 128), a computer located at the residence (personal computer (PC) 122), a personal mobile communication device (mobile phone 126, personal digital assistant (PDA) 130), a work computer (personal computer (PC) 122), a work mobile communication device (mobile phone 126), or combinations thereof.   ([0016] the user devices may include a personal computer (PC) 122, a tablet PC 124, a mobile phone 126, a television 128, and a personal digital assistant (PDA) 130. Although FIG. 1 only depicts six user devices associated with a single subscriber, any number (i.e., additional or fewer) of user devices may be connected to NSN 102)  

Claims 7, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US Patent 8,767,593 (Allen) more in view of US PGPub 2009/0013045 (Maes).

Regarding Claim 7:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 1 as described.
Sylvain teaches wherein the alert sent to the currently available device includes an options ([0023]).  However, Sylvain (as modified by Olliphant & Allen) is silent on wherein the alert sent to the currently available device includes an option to join the meeting.
Mae teaches, in the same field of endeavor, A method for coordinating the remote participation of a client device in a meeting within a network comprising the client device and one or more nodes, the meeting involving a multimedia presentation, Abstract.
Maes also teaches wherein the alert sent to the currently available device includes an option to join the meeting (automatically connect).  ([0068] The reminder may be sent by and/or received by an application or operating system of the client device, server, peer device, and/or third party. The reminder message may display a link or button that may cause the client device to automatically connect to the meeting when selected, such as when a user manually clicks on the button)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant & Allen) by modifying Sylvain per Maes to include wherein the alert sent to the currently available device includes an option to join the meeting.  It would have been advantageous as discussed above, as it would allow the combined system to provide a more user-friendly response system, allowing the user to immediately connect without searching for the option within the application.

Regarding Claim 9:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 1 as described.
Sylvain teaches on sending direct links ([0023]) and web portals ([0026]).  However, Sylvain (as modified by Olliphant) is silent on wherein the alert includes a uniform resource locator to join the meeting.
Maes teaches wherein the alert includes a uniform resource locator (link, URI) to join the meeting.  ([0040] In one embodiment, communicator 104 may not be able to send a message with current slide 208 to client device 204. In this embodiment, a message with a link, such as a uniform resource locator (URL), may be sent to client device 204.  [0060] Where the invitation to participate is sent before the meeting, the invitations may describe the meeting details, such as one or more destination nodes to be invited to join the meeting. The destination nodes may be identified by an address, such as a uniform resource identifier (URI), a phone number.  [0064] Fig 4, in step 412, if it is time to notify a user of a meeting, a message about the meeting is sent, whereby the message enables or causes the client device to connect to the meeting)
The motivation to combine Sylvain (as modified by Olliphant & Allen) with Maes is the same as for Claim 7.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US Patent 8,767,593 (Allen) more in view of US Patent 8,638,923 (Zhang).

Regarding Claim 8:
Sylvain (as modified by Olliphant & Allen) teaches the invention of Claim 1 as described.
Sylvain teaches on sending notification and alerts ([0015] SMS/MMS server notifications, public service alerts system server).  However, Sylvain (as modified by Olliphant & Allen) is silent on rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.
Zhang teaches, in the same field of endeavor, a call-pickup service which provides the client with notification of when the new call is placed to the given communication device and when the client requests that the new call be re-routed to a location other than the given communication device, the call is re-routed, Abstract.
Zhang also teaches further comprising rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.  (Next, CSCF server 106 may send to called device 110 a cancel call alert 130.  CSCF server 106 may send cancel call alert 130 in response to receiving reroute request 128.  As an example, cancel call alert 130 may comprise one or more SIP messages such as a SIP CANCEL message and/or a SIP BYE message.  After receiving cancel call alert 130, called device 110 may stop playing out a ringtone that began playing in response to called device 110 receiving call alert 120, Col 6 ln 4-12)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant & Allen) by modifying Sylvain per Zhang to include rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.  It would have been advantageous as discussed above, as it would allow the combined system to halt the alerts to the other user’s devices as it would have been intrusive if alerts were sent to the other devices when the user had already been reached (bandwidth, battery power and noise).

Claims not rejected with Prior Art
Claims 10-20 are allowable over the prior art.

Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454